DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This office action is in response to the filing of the amendment on 02/09/2021.
Examiner’s Note 
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
In view of the amendments filed on 02/09/2021, previous double patenting rejection is maintained. 
Applicant’s arguments filed on 02/09/2021 have been fully considered but they are not persuasive for the below noted reasons:
Applicant argues on pages 15-16 of the Remarks “The claimed invention operates in a fundamentally different manner than Kelly and merely anticipating a load step based on current conditions. For example, in contrast to merely predicting an event based on current monitored parameters as in Kelly, the claimed invention recites mapping of the at least one operating point previously collected by the value-supply system to respective control information learned and based on predictor parameters obtained from a machine-learning process. There is no such mapping in Kelly. The claimed invention further recites that the regulator is operative to convert the input voltage to the output voltage via execution of the respective control information (associated with the prior event collected by the value supply system).”
The examiner respectfully disagrees. Kelly does teach the regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A) operative to convert the input voltage (e.g. Vin in Figs. 1, 3 and 8B) to the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) via execution of the respective control information (see paragraphs [0059]-[0063]).  
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
Applicant argues on pages 19-20 of the Remarks “Applicants respectfully submit that the claimed invention operates in a fundamentally different manner than Duffy and operation of merely setting a control mode based on detected conditions. For example, in contrast to identifying a condition and then setting a respective control mode as in Duffy, among other limitations, the claimed invention recites mapping of the at least one operating point previously collected by the value-supply system to respective control information learned and based on predictor parameters obtained from a machine-learning process. There is no such mapping in Duffy, nor is there any mention of mapping of at least one previously collected operating point in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Duffy does teach the predictor (e.g. 102 in Fig. 2) using a process of mapping the at least one operating point collected by the value-supply system (e.g. input/output characteristics of the power regulation system; see paragraphs [0025]) to respective control information (see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”) learned from a machine-learning process (e.g. an algorithm).
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
Applicant argues on pages 21, 28-29, 30, 32, 33-34, 36, 39-43 and 45 of the Remarks “Applicants submit that the office action uses the limitations of the claimed invention as a basis to reject itself as opposed to finding limitations in the prior art that teach or suggest the claimed invention. Applicants respectfully submit that the claimed invention includes operations not taught or suggested by the cited prior art.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., operates fundamentally different (no unique/particular limitations regarding this operation are claimed)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues of page 22-23 of the Remarks that “Applicants respectfully submit that the claimed invention operates in a fundamentally different manner than Kelly, For example, in contrast to Kelly, the claimed invention recites a predictor operative to i) receive current samples of operational settings of the power converter; ii) convert the current samples of operational settings of the power converter to control information, the control information being a machine-learned control response assigned to a set of prior samples of operational settings of the power converter to maintain the output voltage within regulation. Applicants note that there is no indication that the algorithm in Kelly identifies a machine learned response from a set of prior samples of operational settings of the power converter in a manner as recited by the claimed invention. Moreover, and perhaps more importantly, there is no indication that any control information in Kelly is assigned to a set of prior samples of operational settings of the power converter to maintain the output voltage within regulation.”
The examiner respectfully disagrees. Kelly does teach i) receive current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3);   
ii) convert the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to control information (see paragraphs [0056]-[0057] and Figs. 9A-9B), the control information being a machine-learned control response (see paragraphs [0056]-[0061] and Figs. 9A-9B) assigned to a set of prior detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to maintain the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) within regulation (e.g. Vref in Fig. 8A), and 
iii) output the control information to control the multiple phases (see paragraphs [0056]-[0061] and Figs. 9A-9B).  
However, Kelly appears to fail to detail the control information being a machine-learned control response assigned to a set of prior detected samples of operational settings of the power converter.
Nonetheless, Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of  (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”) to maintain the output voltage (e.g. VOUT in Fig. 2) within regulation (see paragraphs [0025]-[0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Duffy into the predictor of the power converter of Kelly, for the advantage of providing a power converter with an enhanced transient response under dynamic load conditions (Duffy; paragraphs [0003] and [0055]). 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
Applicant argues on page 26 of the Remarks “Applicants respectfully submit that the claimed invention operates in a fundamentally different manner than Duffy and merely setting a control mode based on detected conditions. For example, in contrast to identifying a condition and then setting a respective general control mode as in Duffy, among other limitations, the claimed invention recites a predictor operative to: i) receive current samples of operational settings of the power converter; and ii) convert the current samples of operational settings of the power converter to control information, the control information being a machine-learned control response assigned to a set of prior samples of operational settings of the power converter to maintain the output voltage within regulation. There is no such assignment of control information to a set of prior samples of operational settings of a power converter in Duffy, especially not control information that maintains an output voltage within regulation in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Kelly does teach i) receive current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3);   
(e.g. Vout, Vin, Ii, Tj in Fig. 3) to control information (see paragraphs [0056]-[0057] and Figs. 9A-9B), the control information being a machine-learned control response (see paragraphs [0056]-[0061] and Figs. 9A-9B) assigned to a set of prior detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to maintain the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) within regulation (e.g. Vref in Fig. 8A), and 
iii) output the control information to control the multiple phases (see paragraphs [0056]-[0061] and Figs. 9A-9B).  
However, Kelly appears to fail to detail the control information being a machine-learned control response assigned to a set of prior detected samples of operational settings of the power converter.
Nonetheless, Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”) to maintain the output voltage (e.g. VOUT in Fig. 2) within regulation (see paragraphs [0025]-[0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Duffy into the predictor of the power converter of Kelly, for the advantage of providing a power converter with an enhanced transient response under dynamic load conditions (Duffy; paragraphs [0003] and [0055]). 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
Applicant argues on page 28 of the Remarks “Indeed, Kelly indicates to implement a mode switch in response to predicting a threshold crossing event. However, contrary to the assertion set forth in the office action, there is no indication in Kelly that current detected samples of operational settings of the power converter represent current operational conditions of the power converter; and wherein the set of prior detected samples of operational settings of the power converter indicate previous operational conditions of the power converter, especially not in which the machine-learned control response is assigned to the set of prior detected samples of operational settings to maintain the output voltage within regulation. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the current detected samples of operational settings of the power converter represent current operational conditions of the power converter; and wherein the set of prior detected samples of operational settings of the power converter indicate previous operational conditions of the power converter, the machine-learned control response assigned to the set of prior detected samples of operational settings to maintain the output voltage within regulation in a manner as recited by the claimed invention.” 
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does teach the current detected samples of operational settings of the (e.g. Vout, Vin, Ii, Tj in Fig. 3) represent current operational conditions of the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B); and wherein the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) indicate previous operational conditions of the power converter (e.g. statistics of load current/voltage), the machine-learned control response (see paragraphs [0056]-[0061] and Figs. 9A-9B) assigned to the set of prior detected samples of operational settings  (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) to maintain the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) within regulation (e.g. Vref in Fig. 8A).  
In addition, it is clear from cited Fig. 8A and paragraph [0057] of Kelly that current detected samples of operational setting of the power converter represent operational conditions of the power converter (e.g. there is feedback of the current  Vout and iout which is associated to the operational conditions of the power converter in Fig. 8A) and the set of prior detected samples of operational setting of the power converter indicate previous operational conditions of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the limitations, but it should be noted that if all the limitations were to be found in a single reference, it would have been an anticipation rejection not an obviousness type rejection. Therefore, it is the combination of references what results and/or reads on the limitations, as currently claimed.
Applicant argues on pages 29-30 of the Remarks “Indeed, Kelly indicates to implement a mode for selecting the number of active phases in a power converter. However, contrary to the assertion set forth in the office action, there is no indication in Kelly that any control information indicates a number of the multiple phases to activate in the power converter for the previous operational conditions, activation of the number of phases in the power converter as specified by the control information operative to maintain the output voltage within a desired voltage range. The number of phases being activated in Kelly has nothing to do with a number of phases activated for previous operational conditions. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the control information indicates a number of the multiple phases to activate in the power converter for the previous operational conditions, activation of the number of phases in the power converter as specified by the control information operative to maintain the output voltage within a desired voltage range in a manner as recited by the claimed invention.” 
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 19 (e.g. Figs. 1, 3, 8A and 8B), wherein the control information (see paragraphs [0056]-[0061] and Figs. 9A-9B) indicates a number of the multiple phases to activate in the power converter (e.g. phases of 106 in Figs. 1, 3, 8A and 8B); for the previous operational conditions (e.g. statistics of load , activation of the number of phases in the power converter (e.g. phases of 106 in Figs. 1, 3, 8A and 8B) as specified by the control information operative to maintain the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) within a desired voltage range (e.g. Vref in Fig. 8A).  
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the limitations, but it should be noted that if all the limitations were to be found in a single reference, it would have been an anticipation rejection not an obviousness 
Applicant argues on page 30 of the Remarks “Claim 23 recites: The apparatus as in claim 18 further comprising: a monitor module operative to: i) monitor an output current supplied by the output voltage to a load, and ii) produce an output value based on the monitored output current, the output value indicating a number of the multiple phases in the power converter circuit to be activated to produce the output voltage to power the load; and a comparator operative to: i) compare the output value to the control information, and ii) derive a control setting from the comparison. For applicable reasons as described herein, Applicants submit that claim 23 is allowable.” 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues on pages 31-32 of the Remarks “The office action asserts that Kelly stores prior operational settings and a corresponding control response in a manner as recited by the claimed invention. Applicants respectfully disagree. Kelly at FIG. 3 indicates general operation of a power conversion system to convert an input voltage into an output voltage based on current monitored parameters such as Vout, Vin, etc. The circuitry in FIG. 3 of Kelly provides processing of current monitored parameters. Contrary to the assertion set forth in the office action, there is no indication that a predictor 814 in FIG. 8A of Kelly maps current detected samples of operational settings of the power converter to the previously stored samples of operational settings of the power converter to identify the control information, the set of prior detected samples of operational settings of the power converter being one of multiple sets of set of prior detected samples of operational settings of the power converter, each set of the prior detected samples of operational settings assigned a respective machine-learned control response. There is no mention of mapping whatsoever in Kelly. Nor is there mention of previously stored multiple sets of samples of operational settings. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the predictor is further operative to map the current detected samples of operational settings of the power converter to the previously stored samples of operational settings of the power converter to identify the control information, the set of prior detected samples of operational settings of the power converter being one of multiple sets of set of prior detected samples of operational settings of the power converter, each set of the prior detected samples of operational settings assigned a respective machine-learned control response in a manner as recited by the claimed invention.” 
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and , wherein the predictor (e.g. 814 in Figs. 8A-8B; modified per the teachings of Duffy) is further operative to map the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to the previously stored samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) to identify the control information (see paragraphs [0056]-[0057] and Figs. 9A-9B), the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3)  being one of multiple sets of set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3), each set of the prior detected  samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) assigned a respective machine-learned control response (see Fig. 2; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0063]).  
Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
Applicant argues on page 33 of the Remarks “The office action asserts that Kelly discloses that the current collected samples of operational settings of the power converter substantially match the set of prior detected samples of operational settings of the power converter. Applicants respectfully disagree. Kelly at FIG. 3 indicates general operation of a power conversion system to convert an input voltage into an output voltage based on current monitored parameters such as Vout, Vin, etc. The circuitry in FIG. 3 provides processing of current monitored parameters. Contrary to the assertion set forth in the office action, there is no indication that any current collected samples of operational settings of the power converter in Kelly substantially match any set of prior detected samples of operational settings of the power converter in a manner as recited by the claimed invention. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the current collected samples of operational settings of the power converter substantially match the set of prior detected samples of operational settings of the power converter in a manner as recited by the claimed invention.” 
The examiner respectfully disagrees. In addition, Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the current collected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) substantially match the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0063]; actions are taken based on machine-learned process).  
In addition, it is clear from cited Fig. 8A and paragraph [0057] of Kelly that current detected samples of operational setting of the power converter represent operational conditions of the power converter (e.g. there is feedback of the current  Vout and iout which is associated to the operational conditions of the power converter in Fig. 8A) and the set of prior detected samples of operational setting of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior settings in order to determine the best suitable operational mode, this being similar to core of this invention. 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the 
Applicant argues on page 27 of the Remarks “To reject claim 27, the office action cites the predictor 814 in FIG. 8A of Kelly as being equivalent to the claimed invention. Applicants respectfully disagree. Kelly indicates to implement a respective predictor 814 to anticipate a respective event. However, there is no indication that the predictor in Kelly maps any current detected samples of operational settings of the power converter to the set of prior detected samples of operational settings of the power converter. In fact, there is no indication of any mapping in Kelly. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the predictor is further operative to map the current detected samples of operational settings of the power converter to the set of prior detected samples of operational settings of the power converter in a manner as recited by the claimed invention.” 
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) is further operative to map the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0063]; actions are taken based on machine-learned process).  
In addition, it is clear from cited Fig. 8A and paragraph [0057] of Kelly that current detected samples of operational setting of the power converter represent operational conditions of the power converter (e.g. there is feedback of the current  Vout and iout which is associated to the operational conditions of the power converter in Fig. 8A) and the set of prior detected samples of operational setting of the power converter indicate previous operational conditions of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior settings in order to determine the best suitable operational mode, this being similar to core of this invention. 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the limitations, but it should be noted that if all the limitations were to be found in a single reference, it would have been an anticipation rejection not an obviousness type rejection. Therefore, it is the combination of references what results and/or reads on the limitations, as currently claimed.
Applicant argues on pages 35-36 of the Remarks “The office action asserts that Kelly performs mapping in a manner as recited by the claimed invention. Applicants respectfully disagree. Kelly at cited FIG. 3 and corresponding text indicates general operation of a power conversion system to convert an input voltage into an output voltage based on current monitored parameters such as Vout, Vin, etc. The circuitry in FIG. 3 only provides processing of current monitored parameters. Moreover, contrary to the assertion set forth in the office action, there is no indication that a predictor 814 in FIG. 8A or mere monitoring of current operational settings to produce a control response in Kelly includes mapping of the current detected samples of operational settings of the power converter to the set of prior detected samples of operational settings of the power converter includes matching, based on likeness, the current detected samples of operational settings to the set of prior detected samples of operational settings aim as recited by the claimed invention. As previously mentioned, there is no mention of mapping whatsoever in Kelly. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein mapping the current detected samples of operational settings of the power converter to the set of prior detected samples of operational settings of the power converter includes matching, based on likeness, the current detected samples of operational settings to the set of prior detected samples of operational settings in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 27 (e.g. Figs. 1, 3, 8A and 8B), wherein mapping the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) includes (e.g. Vout, Vin, Ii, Tj in Fig. 3) to the set of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process).  
In addition, it is clear from cited Fig. 8A and paragraph [0057] of Kelly that current detected samples of operational setting of the power converter represent operational conditions of the power converter (e.g. there is feedback of the current  Vout and iout which is associated to the operational conditions of the power converter in Fig. 8A) and the set of prior detected samples of operational setting of the power converter indicate previous operational conditions of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior settings in order to determine the best suitable operational mode, this being similar to core of this invention. 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the limitations, but it should be noted that if all the limitations were to be found in a single reference, it would have been an anticipation rejection not an obviousness type rejection. Therefore, it is the combination of references what results and/or reads on the limitations, as currently claimed.
Applicant argues on page 39 of the Remarks “Kelly indicates to analyze current monitored parameters to categorize data into different classes. Contrary to the assertion set forth in the office action, there is no indication in Kelly that first control information is assigned to the first set of prior detected samples of operational settings and providing a first control response; and that second control information is assigned to the second set of prior detected samples of operational settings and providing a second control response. There is no assignment of any control information to different control responses. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the control information is first control information; and wherein the set of prior detected samples of operational settings is a first set of multiple sets of prior detected samples of operational settings; and wherein the multiple sets of prior detected samples of operational settings includes: the first set of prior detected samples of operational settings, the first control information being assigned to the first set of prior detected samples of operational settings and providing a first control response; and a second set of prior detected samples of operational settings, second control information being assigned to the second set of prior detected samples of operational settings and providing a second control response in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 30 (e.g. Figs. 1, 3, 8A and 8B), wherein the multiple sets of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3)  includes: the first set of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3), the first control information being assigned to the first set of prior detected samples of operational settings and providing a first control response (see Fig. 2, 9A-; and a second set of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3), second control information being assigned to the second set of prior detected samples of operational settings and providing a second control response (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions).  
In addition, it is clear from cited Fig. 8A and paragraph [0057] of Kelly that current detected samples of operational setting of the power converter represent operational conditions of the power converter (e.g. there is feedback of and the set of prior detected samples of operational setting of the power converter indicate previous operational conditions of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior settings in order to determine the best suitable operational mode, this being similar to core of this invention. 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one 
Applicant argues on page 40 of the Remarks “Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the current detected samples of operational settings of the power converter includes a first sequence of samples obtained at different sample times; and wherein the set of prior detected samples of operational settings of the power converter includes a second sequence of samples obtained at different prior sample times in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the current detected samples of operational settings of the power converter (e.g. measurements of Vout, Vin, Ii, Tj in Fig. 3) includes a first sequence of samples obtained at different sample times (e.g. statistics of load current/voltage per paragraph [0057]); and (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) includes a second sequence of samples obtained at different prior sample times (e.g. statistics of load current/voltage per paragraph [0057])(see Fig. 9B for sample of measurement data over time).  
In addition, it is clear from cited Fig. 8A and paragraph [0057] of Kelly that current detected samples of operational setting of the power converter represent operational conditions of the power converter (e.g. there is feedback of the current  Vout and iout which is associated to the operational conditions of the power converter in Fig. 8A) and the set of prior detected samples of operational setting of the power converter indicate previous operational conditions of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior settings in order to determine the best suitable operational mode, this being similar to core of this invention. 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the limitations, but it should be noted that if all the limitations were to be found in a single reference, it would have been an anticipation rejection not an obviousness type rejection. Therefore, it is the combination of references what results and/or reads on the limitations, as currently claimed.
Applicant argues on page 41 of the Remarks “As previously discussed, the cited portions of Kelly (such as FIGS. 2, 9A, 9B) include monitoring of one or more power supply parameters to produce control settings to accommodate the current conditions. There is no indication that any sequence of current samples matches a prior sequence of samples in a manner as recited by the claimed invention. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the first sequence of samples matches the second sequence of samples in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 32 (e.g. Figs. 1, 3, 8A and 8B), wherein the first sequence of samples matches the second sequence of samples (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; Fig. 9B is a sample of measurement data over time).  
In addition, it is clear from cited Fig. 8A and paragraph [0057] of Kelly that current detected samples of operational setting of the power converter represent operational conditions of the power converter (e.g. there is feedback of the current  Vout and iout which is associated to the operational conditions of the power converter in Fig. 8A) and the set of prior detected samples of operational setting of the power converter indicate previous operational conditions of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the limitations, but it should be noted that if all the limitations were to be found in a single reference, it would have been an anticipation rejection not an obviousness type rejection. Therefore, it is the combination of references what results and/or reads on the limitations, as currently claimed.
Applicant argues on page 42 of the Remarks “As previously discussed, the cited portions of Kelly (such as FIGS. 2, 9A, and 9B) include monitoring of one or more power supply parameters to produce control settings to accommodate the current load conditions. Contrary to the assertion set forth in the office action, there is no indication of first control information that is a machine learned response to controlling the power converter based on conditions as indicated by the first sequence of samples in a manner as recited by the claimed invention. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the first control information is a machine learned response to controlling the power converter based on conditions as indicated by the first sequence of samples in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, Kelly does disclose the apparatus as in claim 33 (e.g. Figs. 1, 3, 8A and 8B), wherein the first control information is a machine learned response to controlling the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B) based on conditions as indicated by the first sequence of samples (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; Fig. 9B is a sample of measurement data over time; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to .  
In addition, it is clear from cited Fig. 8A and paragraph [0057] of Kelly that current detected samples of operational setting of the power converter represent operational conditions of the power converter (e.g. there is feedback of the current  Vout and iout which is associated to the operational conditions of the power converter in Fig. 8A) and the set of prior detected samples of operational setting of the power converter indicate previous operational conditions of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior settings in order to determine the best suitable operational mode, this being similar to core of this invention. 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the limitations, but it should be noted that if all the limitations were to be found in a single reference, it would have been an anticipation rejection not an obviousness type rejection. Therefore, it is the combination of references what results and/or reads on the limitations, as currently claimed.
Applicant argues on pages 42-43 of the Remarks “As previously discussed, cited passages of Kelly only indicate to monitor current operational parameters to control a respective power converter. Contrary to the assertion set forth in the office action, there is no indication that prior detected samples of operational settings is a first pattern of samples obtained at different sample times; and that the current detected samples of operational settings is a second pattern of samples obtained at different sample times. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the prior detected samples of operational settings is a first pattern of samples obtained at different sample times; and wherein the current detected samples of operational settings is a second pattern of samples obtained at different sample times in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the prior detected samples of operational settings is a first pattern of samples obtained at different sample times (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) ; and wherein the current detected samples of operational settings is a second pattern of samples obtained at different sample times (e.g. Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions).  
(e.g. there is feedback of the current  Vout and iout which is associated to the operational conditions of the power converter in Fig. 8A) and the set of prior detected samples of operational setting of the power converter indicate previous operational conditions of the power converter (e.g. statistics of load or current, one skilled would recognized that statistics is historical data, meaning is prior to). Specifically, Kelly states in paragraph [0057] “Suitable prediction input features that can be received at predictor 814 may include load current iout, a load voltage (e.g., Vout or some other control voltage), statistics of the load current/voltage such as its mean, median, mode, standard deviation, etc.” Further, Kelly states in paragraph [0063] “The example of FIGS. 8-10 in which machine learning can be applied to predict voltage and current behavior is merely illustrative. If desired, machine learning algorithms may be used to monitor any suitable parameter in the overall system and to anticipate and mitigate any type of undesired dynamic event.” Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”). Therefore, one skilled in the art would recognize from the cited prior art that, they are teaching that there are current settings/parameters detected which are matched/mapped to historical/prior settings in order to determine the best suitable operational mode, this being similar to core of this invention. 
Moreover, it should be noted that one skilled in the art would recognize, that if a machine learning process is used in predictive control of a system, the machine learning process must have been trained with sample data associated to the response of the system under different operational conditions, and based on that the machine learning process would know how to anticipate the best suitable operational parameters for an upcoming operational condition of the system.  
 Once again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, it appears that the applicant is not properly considering the teachings that would be suggested to or be found by one skilled in the art that result from the combination of the references. Applicant seems to be focus on indicating that each reference individually lacks all the limitations, but it should be noted that if all the limitations were to be found in a single reference, it would have been an anticipation rejection not an obviousness type rejection. Therefore, it is the combination of references what results and/or reads on the limitations, as currently claimed.
Applicant argues on pages 43-45 of the Remarks “To reject claim 36, the office action cites multiple paragraphs in Kelly. The cited paragraphs recite that current settings of the power converter are monitored and the controller in Kelly produces an appropriate control response based on the detected current operating conditions. Contrary to the assertion set forth in the office action, none of the cited paragraphs recites application of different weights in a manner as recited by the claimed invention… Kelly indicates that the neural network learns the appropriate weights to identify so-called categories with up to 98% or higher degree of accuracy. There is no indication that the predictor in Kelly derives the control information via application of different weights to the current detected samples of operational settings. Applicants respectfully submit that the combination of Kelly's predictor configured to learn the characteristics of the load to anticipate a load step at iout and apply feedforward control in advance of the iout disturbance event in view of Duffy's implementation of a controller that sets the power regulation system to a general operational mode best suited for an anticipated condition does not teach or suggest wherein the predictor derives the control information via application of different weights to the current detected samples of operational settings in a manner as recited by the claimed invention.”
The examiner respectfully disagrees. Kelly modified per the teachings of Duffy, does disclose the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) derives the control information via application of different weights to the current detected samples of operational settings  (e.g. Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions; the system was trained to provide the best suited learned operating setting for the current detected condition).  
	It should be noted that the claimed language, as recited, does not provide any particular definition and/or particular steps of what implies “application of different weights to the current detected samples of operational setting”. Therefore, 
Newly added claims 37-41 have been treated on the merits.
In order to clearly distinguish the claimed invention and expedite prosecution, the applicant is encourage to consider the allowable subject matter pointed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19, 21-22, 25-27 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 21-22, 27 and 29-30 of U.S. Patent No. 10,700,605. Although the claims at issue are not identical, they are not patentably distinct from each other because they both pertain to similar machine-learning process for controlling the operational parameters of a multi-phase converter.
 claim 18, the claims of US Patent 10,700,605 discloses an apparatus comprising: a power converter including multiple phases, the multiple phases operative to convert an input voltage to an output voltage; a regulator operative to control the multiple phases of the power converter; and a predictor operative to: i) receive current detected samples of operational settings of the power converter; ii) convert the current detected samples of operational settings of the power converter to control information, the control information being a machine-learned control response assigned to a set of prior detected samples of operational settings of the power converter to maintain the output voltage within regulation; and iii) output the control information to control the multiple phases (see claim 16).
Regarding claim 19, the claims of US Patent 10,700,605 discloses the apparatus as in claim 18, wherein the current detected samples of operational settings of the power converter represent current operational conditions of the power converter; and wherein the set of prior detected samples of operational settings of the power converter indicate previous operational conditions of the power converter, the machine-learned control response assigned to the set of prior detected samples of operational settings to maintain the output voltage within regulation (see claims 17 and 29).
Regarding claim 21, the claims of US Patent 10,700,605 discloses the apparatus as in claim 18, wherein the current detected samples of operational settings of the power converter include a respective sequence of multiple data samples for each of multiple parameters of the power converter collected over time (see claim 18).
Regarding claim 22, the claims of US Patent 10,700,605 discloses the apparatus as in claim 21, wherein the respective sequences of multiple data samples for the multiple (see claim 30).
Regarding claim 25, the claims of US Patent 10,700,605 discloses the apparatus as in claim 18, wherein the predictor is further operative to map the current detected samples of operational settings of the power converter to the previously stored samples of operational settings of the power converter to identify the control information, the set of prior detected samples of operational settings of the power converter being one of multiple sets of set of prior detected samples of operational settings of the power converter, each set of the prior detected samples of operational settings assigned a respective machine-learned control response (see claim 21).
Regarding claim 26, the claims of US Patent 10,700,605 discloses the apparatus as in claim 18, wherein the current collected samples of operational settings of the power converter substantially match the set of prior detected samples of operational settings of the power converter (see claim 22).
Regarding claim 27, the claims of US Patent 10,700,605 discloses the apparatus as in claim 18, wherein the predictor is further operative to map the current detected samples of operational settings of the power converter to the set of prior detected samples of operational settings of the power converter (see claim 27).
 claim 30, the claims of US Patent 10,700,605 discloses the apparatus as in claim 27, wherein the control information is first control information; and wherein the set of prior detected samples of operational settings is a first set of multiple sets of prior detected samples of operational settings (see claim 27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 16-23 and 25-41 rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2019/0041948) in view of Duffy et al. (US 2002/0118001; hereinafter Duffy; cited on PTO-892 dated 12/31/2019).
Regarding claim 1, Kelly discloses a power converter (e.g. 106 in Figs. 1, 3, 8A and 8B) comprising a plurality of phases (paragraph [0058] suggests power converter 106 is a multi-phase converter) that collectively supply an output current (iout in Fig. 8A) and an output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) to a load (e.g. 104 in Fig. 1), the output current (iout in Fig. 8A) and output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) resulting from phase output currents and phase output voltages respectively provided by the phases (paragraph [0058] suggests power converter 106 is a multi-phase converter, thus output current and output voltage would be , wherein the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B) further comprises: 
- a regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A) operative to convert an input voltage (e.g. Vin in Figs. 1, 3 and 8B) to the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B); 
- a value-supply system (e.g. 310-312, 316, 318 and 320 in Fig. 3) operative to collect operating points, each operating point relating to an instant in time of operation of the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B) and comprising measured values (e.g. Vout, Vin, Ii, Tj in Fig. 3), for a corresponding instant of operation, for one or more input parameters among an input current of the power converter, an input voltage of the power converter (e.g. Vin in Figs. 1, 3 and 8B), phase input currents, phase input voltages, and/or for one or more output parameters among the output current (e.g. Ii in Fig. 3), the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B), the phase output currents, the phase output voltages, and at least one value of a target output voltage (e.g. Vref in Fig. 8A) assigned to said instant of operation of the power converter (see paragraphs [0017], [0021], [0022], [0030], [0034]-[0036] and [0063]); and 
- a predictor (e.g. 814 in Figs. 8A-8B) operative to provide, for each respective phase of the plurality of phases, a respective updated phase status (e.g. MODE in Figs. 8A-8B) indicating which of the plurality of phases is to be activated (see paragraph [0058] and [0061]), the updated phase statuses (e.g. MODE in Figs. 8A-8B)  being communicated to the regulator (e.g. 302 in Fig. 3; so that said regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A) selectively activates each phase as indicated by the respective updated phase status (e.g. MODE in Figs. 8A-8B; see paragraph [0058] and [0061]), the predictor (e.g. 814 in Figs. 8A-8B)  operative to determine the updated phase statuses (e.g. MODE in Figs. 8A-8B; see paragraph [0058] and [0061]) using a machine-learning process (see paragraphs [0056]-[0057] and Figs. 9A-9B), the regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A) operative to convert the input voltage (e.g. Vin in Figs. 1, 3 and 8B) to the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) via execution of the respective control information (see paragraphs [0059]-[0063]).  
However, Kelly appears to fail to detail the predictor using a process of mapping the at least one operating point collected by the value-supply system to respective control information learned from a machine-learning process.
 Duffy teaches the predictor (e.g. 102 in Fig. 2) using a process of mapping the at least one operating point collected by the value-supply system (e.g. input/output characteristics of the power regulation system; see paragraphs [0025]) to respective control information (see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”) learned from a machine-learning process (e.g. an algorithm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Duffy into the predictor of the power converter of Kelly, for the advantage of providing a power converter with an enhanced transient response under dynamic load conditions (Duffy; paragraphs [0003] and [0055]). 
Regarding claim 2, Kelly and Duffy teach all the claim limitations as applied above (see rejection of cliam 1). In addition, Kelly, modified per the teachings of Duffy, discloses the power converter of claim 1 (e.g. 106 in Figs. 1, 3, 8A and 8B), wherein the power converter is a DC-DC power converter or an AC-DC power converter (see paragraph [0021] and [0055]).  
Regarding claim 3, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 1). In addition, Kelly, modified per the teachings of Duffy, discloses the power converter of claim 1 (e.g. 106 in Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B) is operative to provide, for each phase, when the corresponding updated phase status (e.g. MODE in Figs. 8A-8B) indicates that said phase is to be active, an updated value for a phase operation parameter of said phase (e.g. phase currents), the updated value of the phase operation parameter being destined for the regulator so that said regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A) activates said phase (see paragraphs [0057], [0058] and [0061]).  
Regarding claim 4, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 1). In addition, Kelly, modified per the teachings of Duffy, discloses the power converter of claim 1 (e.g. 106 in Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B of Kelly modified by the teachings of Duffy) is operative to determine the updated phase status (e.g. MODE in Figs. 8A-8B) for each phase based on a plurality of operating points which relate to successive respective instants of operation of the power converter (e.g. statistics of load current/voltage), said plurality of operating points being a fixed number of operating points (see paragraphs [0057], [0058] and [0061]).  
Regarding claim 7, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 1). In addition, Kelly, modified per the teachings of Duffy, discloses the power converter of claim 1 (e.g. 106 in Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) is further operative to implement at least one calculation step of regression-type (see paragraph [0056]), in a calculation sequence used for issuing the updated phase status (e.g. MODE in Figs. 8A-8B) for each phase from said at one least one operating point (e.g. statistics of load current/voltage).  
Regarding claim 8, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 1). In addition, Kelly, modified per the teachings of Duffy, discloses the power converter as in claim 1 (e.g. 106 in Figs. 1, 3, 8A and 8B), wherein (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) operates in a feed-forward artificial intelligence manner (see paragraphs [0056]-[0061]).  
Regarding claim 9, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 1). In addition, Kelly, modified per the teachings of Duffy, discloses the power converter as in claim 1 (e.g. 106 in Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) operates as a single-layer neural network (see Fig. 9A and paragraphs [0056]-[0061]).  
Regarding claim 10, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 8). In addition, Kelly, modified per the teachings of Duffy, discloses the power converter as in claim 8 (e.g. 106 in Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) includes a neuromorphic chip (see paragraphs [0032] and [0056]-[0061]).  
Regarding claim 11, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 1). In addition, Kelly, modified per the teachings of Duffy, discloses the power converter of claim 1 (e.g. 106 in Figs. 1, 3, 8A and 8B) further comprising a module (e.g. 814 in Figs. 8A-8B) operative to determine a minimal number of phases to be activated based on the measured value for the converter output current (e.g. Ii in Fig. 3), in each of said at least one collected operating point (e.g. statistics of load current/voltage), and the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B) is adapted so that the updated phase (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A)  lead to a number of active phases which is at least equal to said minimal number of phases to be activated (see paragraphs [0056]-[0058] and [0061]).  
Regarding claim 12, Kelly discloses a method for performing an electrical power conversion using a power converter (e.g. 106 in Figs. 1, 3, 8A and 8B), the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B) comprising a plurality of phases (paragraph [0058] suggests power converter 106 is a multi-phase converter), operative to provide an output current (iout in Fig. 8A) and an output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) to a load (e.g. 104 in Fig. 1), the output current (iout in Fig. 8A) and output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) resulting from phase output currents and phase output voltages respectively provided by the phases (paragraph [0058] suggests power converter 106 is a multi-phase converter, thus output current and output voltage would be a result of phase output currents and phase output voltages), the method comprising: 
- selectively activating each of the phases during power conversion (see paragraphs [0058] and [0061]); 
- collecting (e.g. 310-312, 316, 318 and 320 in Fig. 3)  at least one operating point occurring during the power conversion (e.g. Vout, Vin, Ii, Tj in Fig. 3), each operating point relating to an instant of operation during the power conversion and comprising: i) measured values for the instant of operation (e.g. Vout, Vin, Ii, Tj in Fig. 3), for one or more input parameters among an input current (e.g. Vin in Figs. 1, 3 and 8B), phase input currents, phase input voltages, and/or for one or more output parameters among the output current (e.g. Ii in Fig. 3), the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B), the phase output currents, the phase output voltages, and ii) at least one value of a target output voltage (e.g. Vref in Fig. 8A) for the power conversion assigned to the instant of operation of the operating point (see paragraphs [0017], [0021], [0022], [0030], [0034]-[0036] and [0063]); and 
- via a predictor (e.g. 814 in Figs. 8A-8B), providing an updated phase status (e.g. MODE in Figs. 8A-8B) for each phase of the plurality of phases, for indicating that said phase is to be active or inactive (see paragraph [0058] and [0061]) in a further implementation by a regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A), wherein each updated phase status (e.g. MODE in Figs. 8A-8B; see paragraph [0058] and [0061])  is determined using machine-learning (see paragraphs [0056]-[0057] and Figs. 9A-9B); and via the regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A), converting the input voltage (e.g. Vin in Figs. 1, 3 and 8B) to the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) via execution of the respective control information (see paragraphs [0059]-[0063]).  
However, Kelly appears to fail to detail the predictor using a process of mapping the at least one collected operating point to respective control information learned via machine-learning.
(e.g. 102 in Fig. 2) using a process of mapping the at least one collected operating point (e.g. input/output characteristics of the power regulation system; see paragraphs [0025]) to respective control information (see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”) learned via machine-learning (e.g. an algorithm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Duffy into the predictor of the power converter of Kelly, for the advantage of providing a power converter with an enhanced transient response under dynamic load conditions (Duffy; paragraphs [0003] and [0055]). 
Regarding claim 13, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 12). In addition, Kelly, modified per the teachings of Duffy, discloses the method of claim 12, further comprising the following preliminary steps /1/ to /3/ (see Fig. 2; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0063])) executed during the machine-learning (see paragraphs [0056]-[0057] and Figs. 9A-9B): 
(e.g. Vout, Vin, Ii, Tj in Fig. 3) that comprise training operating points and respective associated phase statuses for each phase (see steps 200 and 202 in Fig. 2) ; 
/2/ using the labeled training data (e.g. Vout, Vin, Ii, Tj in Fig. 3) for training a machine-learning model (see paragraphs [0056]-[0057] and Figs. 9A-9B) of so as to obtain the predictor parameters (see paragraphs [0057]-[0061]) to be used by the predictor (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) for inferring each new updated phase status (e.g. MODE in Figs. 8A-8B; see paragraph [0058] and [0061])(see steps 204 and 206 in Fig. 2); and 
/3/ transmitting the predictor parameters (see paragraphs [0057]-[0061]) to the predictor (e.g. 814 in Figs. 8A-8B), wherein the power conversion (e.g. 106 in Figs. 1, 3, 8A and 8B) is operated using the predictor parameters (see paragraphs [0057]-[0061])transmitted in step /3/ (see paragraphs [0017], [0021], [0022], [0030], [0034]-[0036] and [0063])(see step 208 in Fig. 2).  
Regarding claim 14, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 13). In addition, Kelly, modified per the teachings of Duffy, discloses the process of claim 13, wherein step /2/ is performed using via resource (e.g. 112 in Fig. 1) that is: i) external to the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B), and ii) disconnected from said power converter when said power converter performs the power conversion (e.g. 106 in Figs. 1, 3, 8A and 8B)(see paragraph [0019], [0023]).  
claim 16, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 12). In addition, Kelly, modified per the teachings of Duffy, discloses the method of claim 12, wherein the power conversion (e.g. 106 in Figs. 1, 3, 8A and 8B) supplies electrical power to a load forming part of a data center or server farm (e.g. 104 in Fig. 1).  
Regarding claim 17, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 12). In addition, Kelly, modified per the teachings of Duffy, discloses the method of claim 12, wherein the power conversion (e.g. 106 in Figs. 1, 3, 8A and 8B) supplies electrical power to an electronic device (e.g. 104 in Fig. 1).   
Regarding claim 18, Kelly discloses an apparatus (e.g. Figs. 1, 3, 8A and 8B) comprising: a power converter including (e.g. 106 in Figs. 1, 3, 8A and 8B) multiple phases (paragraph [0058] suggests power converter 106 is a multi-phase converter), the multiple phases operative to convert an input voltage (e.g. Vin in Figs. 1, 3 and 8B) to an output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B); a regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A) operative to control the multiple phases of the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B); and a predictor (e.g. 814 in Figs. 8A-8B) operative to: 
i) receive current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3);   
ii) convert the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to control information (see , the control information being a machine-learned control response (see paragraphs [0056]-[0061] and Figs. 9A-9B) assigned to a set of prior detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to maintain the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) within regulation (e.g. Vref in Fig. 8A), and 
iii) output the control information to control the multiple phases (see paragraphs [0056]-[0061] and Figs. 9A-9B).  
However, Kelly appears to fail to detail the control information being a machine-learned control response assigned to a set of prior detected samples of operational settings of the power converter.
Duffy teaches the control information (e.g. controlling signals used for controlling phases 206 in Fig. 2) being a machine-learned control (e.g. an algorithm) response assigned to a set of prior samples of operational settings of the power converter (e.g. input/output characteristics of the power regulation system; see Abstract and paragraphs [0025]-[0026] and [0055]; for example, Duffy states “In one particular embodiment, controller 102 includes one or more algorithms for providing predictive control of the particular system. For example, a suitable algorithm may be programmed to recognize signs or receive signals indicating a high load, current, or similar situation. The controller may then be able to set the power regulation system to an operational mode best suited for the anticipated condition.”) (e.g. VOUT in Fig. 2) within regulation (see paragraphs [0025]-[0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Duffy into the predictor of the power converter of Kelly, for the advantage of providing a power converter with an enhanced transient response under dynamic load conditions (Duffy; paragraphs [0003] and [0055]). 
Regarding claim 19, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) represent current operational conditions of the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B); and wherein the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) indicate previous operational conditions of the power converter (e.g. statistics of load current/voltage), the machine-learned control response (see paragraphs [0056]-[0061] and Figs. 9A-9B) assigned to the set of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) as the assigned machine-learned response  (see Figs. 9A-9B; see paragraphs [0056]-[0062]) to maintain the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) within regulation (e.g. Vref in Fig. 8A).  
claim 20, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 19). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 19 (e.g. Figs. 1, 3, 8A and 8B), wherein the control information (see paragraphs [0056]-[0061] and Figs. 9A-9B) indicates a number of the multiple phases to activate in the power converter (e.g. phases of 106 in Figs. 1, 3, 8A and 8B); for the previous operational conditions (e.g. statistics of load current/voltage), activation of the number of phases in the power converter (e.g. phases of 106 in Figs. 1, 3, 8A and 8B) as specified by the control information operative to maintain the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) within a desired voltage range (e.g. Vref in Fig. 8A).  
Regarding claim 21, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) include a respective sequence of multiple data samples for each of multiple parameters of the power converter collected over time (e.g. statistics of load current/voltage; see paragraph [0057]).  
Regarding claim 22, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 21). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 21 (e.g. Figs. 1, 3, 8A and 8B), wherein the respective sequences of multiple data samples for the multiple parameters include: a first sequence of buffered samples indicating a measured magnitude of the input voltage (e.g. Vout, Vin, Ii, Tj in Fig. 3; statistics of load current/voltage per paragraph [0057] and [0063]).  
Regarding claim 23, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18  (e.g. Figs. 1, 3, 8A and 8B) further comprising: a monitor module (e.g. 310-312 in Fig. 3) operative to: i) monitor an output current (e.g. Ii in Fig. 3) supplied by the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B) to a load (104 in Fig. 1), and ii) produce an output value (e.g. output from 312 in Fig. 3) based on the monitored output current (e.g. Ii in Fig. 3), the output value (e.g. output from 312 in Fig. 3) indicating a number of the multiple phases in the power converter circuit (e.g. phases of 106 in Figs. 1, 3, 8A and 8B) to be activated to produce the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B)to power the load (104 in Fig. 1); and a comparator (e.g. 316 and 318 in Fig. 3) operative to: i) compare the output value (e.g. output from 312 in Fig. 3) to the control information (e.g. control information store in 318 in Fig. 3), and ii) (e.g. Vout in Fig. 3 derived by 318 per paragraph [0039]).  
Regarding claim 25, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B; modified per the teachings of Duffy) is further operative to map the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) to identify the control information (see paragraphs [0056]-[0057] and Figs. 9A-9B), the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3)  being one of multiple sets of set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3), each set of the prior detected  samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) assigned a respective machine-learned control response (see Fig. 2; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0063]).  
Regarding claim 26, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the current detected samples of operational settings of the power converter (e.g. substantially match the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0063]; actions are taken based on machine-learned process).  
Regarding claim 27, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) is further operative to map the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0063]; actions are taken based on machine-learned process).  
Regarding claim 28, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 27). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 27 (e.g. Figs. 1, 3, 8A and 8B), wherein the regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A) is operative to receive and execute the control information (see paragraphs [0056]-[0062] and Figs. 9A-9B), to maintain a magnitude of the output voltage (e.g. Vout in Figs. 1, 3, 8A and 8B).  
claim 29, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 27). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 27 (e.g. Figs. 1, 3, 8A and 8B), wherein mapping the current detected samples of operational settings of the power converter (e.g. Vout, Vin, Ii, Tj in Fig. 3) to the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) includes matching, based on likeness, the current detected samples of operational settings (e.g. Vout, Vin, Ii, Tj in Fig. 3) to the set of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process).  
Regarding claim 30, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 27). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 27 (e.g. Figs. 1, 3, 8A and 8B), wherein the control information is first control information (see paragraphs [0056]-[0062] and Figs. 9A-9B); and wherein the set of prior detected samples of operational settings is a first set of multiple sets of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process).    
claim 31, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 30). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 30 (e.g. Figs. 1, 3, 8A and 8B), wherein the multiple sets of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3)  includes: the first set of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3), the first control information being assigned to the first set of prior detected samples of operational settings and providing a first control response (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions); and a second set of prior detected samples of operational settings (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3), second control information being assigned to the second set of prior detected samples of operational settings and providing a second control response (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to .  
Regarding claim 32, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the current detected samples of operational settings of the power converter (e.g. measurements of Vout, Vin, Ii, Tj in Fig. 3) includes a first sequence of samples obtained at different sample times (e.g. statistics of load current/voltage per paragraph [0057]); and wherein the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) includes a second sequence of samples obtained at different prior sample times (e.g. statistics of load current/voltage per paragraph [0057])(see Fig. 9B for sample of measurement data over time).  
Regarding claim 33, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 32). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 32 (e.g. Figs. 1, 3, 8A and 8B), wherein the first sequence of samples matches the second sequence of samples (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; Fig. 9B is a sample of measurement data over time).  
claim 34, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 33). In addition, Kelly, modified per the teachings of Duffy, Kelly discloses the apparatus as in claim 33 (e.g. Figs. 1, 3, 8A and 8B), wherein the first control information is a machine learned response to controlling the power converter (e.g. 106 in Figs. 1, 3, 8A and 8B) based on conditions as indicated by the first sequence of samples (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; Fig. 9B is a sample of measurement data over time; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions).  
Regarding claim 35, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the prior detected samples of operational settings is a first pattern of samples obtained at different sample times (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) ; and wherein the current detected samples of operational settings is a second pattern of samples obtained at different sample times (e.g. Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based .  
Regarding claim 36, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B modified per the teachings of Duffy) is operative to derive the control information via application of different weights to the current detected samples of operational settings  (e.g. Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions; the system was trained to provide the best suited learned operating setting for the current detected condition).  
 claim 37, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the regulator (e.g. 302 in Fig. 3; 802, 804, 806, 812 and 816 in Fig. 8A) is operative to receive and execute the machine-learned control response (e.g. MODE in Figs. 8A-8B; see Figs. 9A-9B; see paragraphs [0056]-[0062]) assigned to the set of prior detected samples of operational settings of the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3), execution of the machine-learned control response (e.g. MODE in Figs. 8A-8B; see Figs. 9A-9B; see paragraphs [0056]-[0062]) operative to regulate (e.g. Vref in Fig. 8A) a magnitude of the output voltage  (e.g. Vout in Figs. 1, 3, 8A and 8B) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions; the system was trained to provide the best suited learned operating setting for the current detected condition).  
Regarding claim 38, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). In addition, Kelly, modified per the teachings of Duffy, (e.g. Figs. 1, 3, 8A and 8B), wherein the set of prior detected samples of operational settings of the power converter include first sample data derived from monitoring the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3;) and wherein the current detected samples of operational settings of the power converter include second sample data derived from monitoring the power converter (e.g. measurements of Vout, Vin, Ii, Tj in Fig. 3 ) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions; the system was trained to provide the best suited learned operating setting for the current detected condition).  
Regarding claim 39, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 38). In addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 38 (e.g. Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B; modified per the teachings of Duffy) is further operative to map the second sample data (e.g. measurements of Vout, Vin, Ii, Tj in Fig. 3 ) to the first sample data  (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3) (see Fig. 2, 9A-9B; see 
	Regarding claim 40, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 18). IN addition, Kelly, modified per the teachings of Duffy, discloses the apparatus as in claim 18 (e.g. Figs. 1, 3, 8A and 8B), wherein the set of prior detected samples of operational settings of the power converter include first sample data derived from monitoring the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3;) and second sample data derived from monitoring the power converter (e.g. previous measurements of Vout, Vin, Ii, Tj in Fig. 3;); wherein the current detected samples of operational settings of the power converter include third sample data derived from monitoring the power converter (e.g. measurements of Vout, Vin, Ii, Tj in Fig. 3 ); and wherein the predictor (e.g. 814 in Figs. 8A-8B; modified per the teachings of Duffy) is further operative to map the third sample data  (e.g. measurements of Vout, Vin, Ii, Tj in Fig. 3 ) to the first sample data and the second sample data (e.g. previous measurements of Vout, Vin, Ii,  (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; it is clear that a machine-learning process is being used, wherein the system is trained to learned how to respond/operate in different load conditions, in this relies the process of being able to perform predictive control, such that the system is able to take action based on what it has previously learned for different load conditions; the system was trained to provide the best suited learned operating setting for the current detected condition).  
Regarding claim 41, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 40). In addition, Kelly modified per the teachings of Duffy, discloses the apparatus as in claim 40 (e.g. Figs. 1, 3, 8A and 8B), wherein the predictor (e.g. 814 in Figs. 8A-8B; modified per the teachings of Duffy) is further operative to produce the control information (see paragraphs [0056]-[0061] and Figs. 9A-9B) outputted to control (e.g. MODE in Figs. 8A-8B; see Figs. 9A-9B; see paragraphs [0056]-[0062]) the multiple phases (e.g. phases of 106 in Figs. 1, 3, 8A and 8B) based on first control information assigned to the first sample data and second control information assigned to the second sample data (e.g. control information assigned to previous measurements of Vout, Vin, Ii, Tj in Fig. 3;) (see Fig. 2, 9A-9B; see paragraphs [0017], [0021]-[0030], [0034]-[0036] and [0056]-[0063]; actions are taken based on machine-learned process; .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2019/0041948) in view of Duffy et al. (US 2002/0118001; hereinafter Duffy; cited on PTO-892 dated 12/31/2019), further in view of Jain et al. (US 2007/0096704; hereinafter Jain; cited on PTO-892 dated 12/31/2019).
Regarding claim 6, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 1). However, Kelly and Duffy appear to fail to expressly disclose the power converter, wherein the predictor comprises a lookup table for storing labelled training data, the predictor further operative to select one of said labelled training data as a nearest neighbor to said at least one operating point.
Jain teaches the power converter (e.g. Figs. 7-8), wherein the predictor (e.g. 230 in Fig. 7; for configuration details refer to Fig. 8) comprises a lookup table for storing labelled training data, the predictor (e.g. 230 in Fig. 7; for configuration details refer to Fig. 8) further operative to select one of said labelled training data as a nearest neighbor to said at least one operating point (see paragraphs [0026], [0041], [0057] and [0058]).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2019/0041948) in view of Duffy et al. (US 2002/0118001; hereinafter Duffy; cited on PTO-892 dated 12/31/2019), further in view of Sreenivas et al. (US 2012/0212193; hereinafter Sreenivas; cited on PTO-892 dated 12/31/2019).
Regarding claim 15, Kelly and Duffy teach all the claim limitations as applied above (see rejection of claim 12). In addition, Kelly discloses the method of further comprising: determining a minimal number of phases to be activated (e.g. MODE in Figs. 8A-8B; see paragraphs [0057], [0058] and [0061]) based on the measured value for the converter output current in each of said at least one collected operating point (e.g. Vout, Vin, Ii, Tj in Fig. 3). However, Kelly and Duffy appear to fail to expressly disclose - if the minimal number of phases to be activated is greater than a number of active phases resulting from the updated phase statuses as issued by the predictor, correcting at least one of the updated phase statuses as issued by the predictor so as to meet the minimal number of phases to be activated, wherein the updated phase statuses for the plurality of phases which are further implemented by the 
Sreenivas teaches the method further comprising: -if the minimal number of phases (e.g. 170-1 and 170-2 in Fig. 9) to be activated is greater than a number of active phases resulting from the updated phase statuses as issued by the predictor (e.g. 140 in Fig. 9; for configuration details refer to Figs. 1-3), correcting at least one of the updated phase statuses  (e.g. 195 in Figs. 1-3 and 9) as issued by the predictor (e.g. 140 in Fig. 9; for configuration details refer to Figs. 1-3) so as to meet the minimal number of phases to be activated, wherein the updated phase statuses  (e.g. 195 in Figs. 1-3 and 9) for the plurality of phases which are further implemented by the regulator (e.g. 113-1 and 113-2 in Fig. 9) for performing the power conversion are those such that the number of active phases is at least equal to the minimal number of phases to be activated (see paragraphs [0104]-[0106] and [0112]-[0116]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teachings of Sreenivas into the method of the combination of Kelly and Duffy, for the advantage of providing of reducing power loss, and thus providing high power efficiency during power conversion. 
	

Allowable Subject Matter
Claims 5 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
-regarding claim 5, wherein the predictor is operative to implement a recurrent neural network, in particular a long short-term memory, so that each time a further operating point is supplied to the predictor by the value-supply system, said further operating point is added to the plurality of operating points in a FIFO-queue manner, so as to obtain an updated plurality of operating points to be used for issuing a further updated phase status for each phase; and 
-regarding claim 24, wherein the comparator is operable to select, based on which is greater in magnitude, between the output value and the control information to derive the control information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A LABOY ANDINO whose telephone number is (571)272-1054.  The examiner can normally be reached on 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/I. L./
Examiner, Art Unit 2839






	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839